EXHIBIT 10.1

EXECUTION COPY

 

 

CONVERTIBLE SERIES B PREFERRED STOCK PURCHASE AGREEMENT

dated as of

August 11, 2010

between

Kennedy-Wilson Holdings, Inc.

and

Fairfax Financial Holdings Limited

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

DEFINITIONS AND INTERPRETATION

   1

1.1

  

Defined Terms

   1

1.2

  

Interpretation

   4

ARTICLE 2

  

SUMMARY OF TRANSACTIONS

   4

2.1

  

Sale and Purchase of Shares

   4

2.2

  

Purchase Price

   4

2.3

  

Underlying Securities

   5

ARTICLE 3

  

CLOSING AND CLOSING CONDITIONS

   5

3.1

  

Time and Place of the Closing

   5

3.2

  

Actions at the Closing

   5   

3.2.1

  

Delivery of Shares

   5   

3.2.2

  

Payment of Purchase Price

   5   

3.2.3

  

Opinions

   5   

3.2.4

  

Officers Certificate

   5   

3.2.5

  

NYSE Supplemental Listing of Underlying Securities

   6   

3.2.6

  

Filing of Certificate of Designation

   6   

3.2.7

  

Registration Rights Agreement

   6   

3.2.8

  

Additional Actions

   6

3.3

  

Conditions Precedent to Obligations of the Purchaser

   6   

3.3.1

  

Performance of Closing Actions

   6   

3.3.2

  

No Material Adverse Change

   6   

3.3.3

  

NYSE Supplemental Listing of Underlying Securities

   7   

3.3.4

  

Shareholders Agreement

   7   

3.3.5

  

Filing of Certificate of Designation

   7   

3.3.6

  

Opinions of Counsel

   7   

3.3.7

  

Officer’s Certificates

   7   

3.3.8

  

Guardian Convertible Note

   7

3.4

  

Conditions Precedent to Obligations of the Company

   7   

3.4.1

  

Securities Laws

   7   

3.4.2

  

Performance of Closing Actions

   7   

3.4.3

  

Withholding Certificates

   8   

3.4.4

  

NYSE Supplemental Listing of Underlying Securities

   8

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   8

4.1

  

No Registration Required

   8

4.2

  

No Integration of Offerings or General Solicitation

   8

4.3

  

Public Filings

   8

4.4

  

The Purchase Agreement

   8

4.5

  

The Shares

   8

4.6

  

Outstanding Capital Stock

   9

4.7

  

The Underlying Securities

   9

 

i



--------------------------------------------------------------------------------

4.8

  

The Certificate of Designation

   9

4.9

  

No Convertible Stock

   9

4.10

  

No Material Adverse Change

   9

4.11

  

Independent Accountants

   9

4.12

  

Preparation of the Financial Statements

   9

4.13

  

Incorporation and Good Standing of the Company

   10

4.14

  

Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required

   10

4.15

  

No Material Actions or Proceedings

   11

4.16

  

Labor Matters

   11

4.17

  

Intellectual Property Rights

   11

4.18

  

All Necessary Permits, etc.

   12

4.19

  

Title to Properties

   12

4.20

  

Condition of Properties

   12

4.21

  

Tax Law Compliance

   12

4.22

  

Company Not an “Investment Company”

   13

4.23

  

Insurance

   13

4.24

  

Compliance with Sarbanes-Oxley

   13

4.25

  

Internal Controls

   13

4.26

  

Disclosure Controls and Procedures

   13

4.27

  

Compliance with Environmental Laws

   14

4.28

  

Related Party Transactions

   14

4.29

  

Solvency

   15

4.30

  

Brokers

   15

4.31

  

Registration Rights Agreement

   15

4.32

  

Shareholders Agreement

   15

4.33

  

Company Data

   15

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   15

5.1

  

Representations and Warranties of Purchaser

   15   

5.1.1

  

Organization

   15   

5.1.2

  

Authority and Power

   16   

5.1.3

  

Valid and Binding Obligations

   16   

5.1.4

  

Securities Law Matters

   16   

5.1.5

  

Legends

   16   

5.1.6

  

Restricted Securities

   17   

5.1.7

  

No Public Market

   17   

5.1.8

  

Access to Information

   17   

5.1.9

  

Reliance Upon Purchaser’s Representations

   17   

5.1.10

  

Foreign Purchasers

   18   

5.1.11

  

Exculpation

   18   

5.1.12

  

Certain ERISA Matters

   18

5.2

  

No Further Representations

   18

ARTICLE 6

  

ADDITIONAL COVENANTS

   18

6.1

  

No Integration

   18

6.2

  

Underlying Securities

   19

 

ii



--------------------------------------------------------------------------------

6.3

  

Transfer Agent

   19

6.4

  

Available Shares of Common Stock

   19

6.5

  

No Restricted Resales

   19

6.6

  

Regulatory Filings

   19

6.7

  

Rating Agency

   19

6.8

  

DTC

   19

6.9

  

Stockholder Approval

   20

6.10

  

Limitations on Future Indebtedness and Liens

   20

ARTICLE 7

  

BOARD RIGHTS; PREEMPTIVE RIGHTS; VOTING RIGHTS

   20

7.1

  

Board Rights

   20

7.2

  

Preemptive Rights

   21

ARTICLE 8

  

TERMINATION

   22

8.1

  

Termination

   22

ARTICLE 9

  

MISCELLANEOUS

   23

9.1

  

Notices

   23

9.2

  

Entire Agreement; Amendments

   24

9.3

  

Successors and Assigns

   24

9.4

  

Governing Law

   24

9.5

  

Expenses, Etc.

   24

9.6

  

Captions

   24

9.7

  

Severability

   24

9.8

  

Counterparts

   24

9.9

  

No Waiver

   25

 

iii



--------------------------------------------------------------------------------

CONVERTIBLE SERIES B PREFERRED STOCK PURCHASE AGREEMENT

THIS CONVERTIBLE SERIES B PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
dated as of August 11, 2010, is entered into by and between Kennedy-Wilson
Holdings, Inc., a Delaware corporation (the “Company”), and Fairfax Financial
Holdings Limited, a corporation organized under the laws of Canada (the
“Purchaser”) (the Company and the Purchaser being sometimes hereinafter referred
to individually as a “Party” and collectively as the “Parties”), with reference
to the following:

RECITALS

The Company desires to sell, and the Purchaser desires to purchase, 32,550
shares of the Company’s Series B Preferred Stock, par value $0.0001 per share
and liquidation preference $1,000 per share (the “Shares”), which shall have the
rights, powers and preferences set forth in the Certificate of Designation (as
defined below), upon the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement (including in the
Preamble and the Recitals hereto) without other definition shall have the
following meanings, unless the context clearly requires otherwise:

“Affiliate” has the meaning ascribed to such term in Rule 501 under the
Securities Act.

“Agreement” means this Convertible Series B Preferred Stock Purchase Agreement,
including all Exhibits and other attachments hereto.

“Board of Directors” or “Board” means the board of directors (or similar
governing body) of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Certificate of Designation” means the Certificate of Designation of Series B
Preferred Stock in the form set forth as Exhibit A to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Company” has the meaning given in the Preamble to this Agreement.

“Convertible Securities” means any securities or other instruments that are
convertible into or exercisable or exchangeable for Common Stock.

“Limitations on Indebtedness and Liens” has the meaning ascribed to such term in
Section 6.10 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fairfax Group” means the Purchaser and its Affiliates.

“FINRA” means the United States Financial Industry Regulatory Authority.

“Fully-Diluted Basis” means the number of shares of Common Stock which would be
outstanding, as of the date of computation, if all vested and outstanding
Purchase Rights and Convertible Securities had been converted, exercised or
exchanged; provided, however, that any Purchase Rights and Convertible
Securities which are subject to vesting but have not vested as of the date of
computation will be disregarded for purposes of determining Fully-Diluted Basis.

“Guardian” means The Guardian Life Insurance Company of America, a New York
Corporation.

“Guardian Convertible Note” means the 7% Convertible Subordinated Note due
November 3, 2018, dated November 3, 2008, issued by the Company to Guardian in
the aggregate principal amount of $30,000,000.

“Material Adverse Change” has the meaning ascribed to such term in Section 4.10
hereof.

“Material Adverse Effect” has the meaning ascribed to such term in Section 4.13
hereof.

“NYSE” means the New York Stock Exchange.

“Party” or “Parties” has the meaning given in the Preamble to this Agreement.

“Permitted Issuance” means any (a) issuance of Common Stock upon conversion of
the Series A Preferred Stock and the Shares; (b) issuance of securities to
employees, consultants, officers or directors of the Company, pursuant to an
employee option plan or equity incentive plan (including, without limitation,
pursuant to any management option

 

2



--------------------------------------------------------------------------------

plan or any equity appreciation rights or otherwise); (c) issuance of Common
Stock upon stock dividends or similar distributions; (d) issuance of securities
upon the exercise of any options outstanding on the Closing Date; (e) issuance
of capital stock upon recapitalizations, reorganizations or a merger, the sole
purpose of which is to change the Company’s jurisdiction of incorporation;
(f) issuance of Common Stock to any bank, equipment or real property lessor or
other similar financial institutions, lessors or equipment lease institutions in
connection with a bank financing, equipment or real property leasing or other
similar transactions if approved by the Company’s Board of Directors;
(g) issuance of Common Stock pursuant to a bona fide acquisition of another
business entity or the assets thereof; (h) issuance of Common Stock not to
exceed 1.0 million shares, the proceeds of which will be used by the Company to
repurchase shares of Common Stock owned, directly or indirectly, by Guardian; or
(i) such other transactions as may be approved by the written consent of holders
of at least a majority of the Shares.

“Preferred Stock” means shares of the Company which shall be entitled to
preference or priority over any other shares of the Company in respect of either
the payment of dividends or the distribution of assets upon liquidation.

“Public Filings” means, with respect to the Company, collectively, (i) the
annual report on Form 10-K for the year ended December 31, 2009, as amended by
Amendment No. 1 to the Form 10-K, (ii) the quarterly report on Form 10-Q for the
quarter ended March 31, 2010, and (iii) the current reports on Form 8-K filed by
the Company since January 1, 2010.

“Purchase Price” has the meaning given in Section 2.2.

“Purchase Rights” means options, warrants or other rights to purchase or
subscribe for Common Stock or Convertible Securities.

“Purchaser” has the meaning given in the Preamble to this Agreement.

“Registration Rights Agreement” means the registration rights agreement
substantially in the form set forth as Exhibit B to this Agreement.

“SEC” means the U.S. Securities and Exchange Commission, or any other Federal
agency at the time administering the Securities Act.

“Securities” or “Security” means Common Stock, Preferred Stock, Convertible
Securities, Purchase Rights and any other shares of capital stock or equity
interests or debt securities of the Company, whether or not issued or
outstanding on the date of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Series A Preferred Stock” means the Series A Preferred Stock, par value
$0.0001, of the Company outstanding as of the date hereof.

 

3



--------------------------------------------------------------------------------

“Shareholders Agreement” means the shareholders agreement in the form set forth
as in Exhibit C to this Agreement.

1.2 Interpretation. Except where otherwise expressly provided or unless the
context otherwise necessarily requires, in this Agreement (including in the
Recitals hereto):

(a) Reference to a given Article, Section, Subsection, clause, or Exhibit is a
reference to an Article, Section, Subsection, clause, or Exhibit of this
Agreement.

(b) The terms “hereof”, “herein”, “hereto”, “hereunder” and “herewith” refer to
this Agreement as a whole.

(c) Reference to a given agreement, instrument, document or law is a reference
to that agreement, instrument, document or law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any law, any successor law.

(d) Reference to a person includes its predecessors, successors and permitted
assigns.

(e) The singular includes the plural and the masculine includes the feminine,
and vice versa.

(f) “Includes” or “including” means “including, for example and without
limitation.”

(g) References to “days” means calendar days.

(h) Any item disclosed by a Party on any schedule to this Agreement shall be
deemed to be disclosed and incorporated by reference into each other schedule or
representation or warranty delivered or made by such Party in this Agreement, as
though fully set forth therein.

ARTICLE 2

SUMMARY OF TRANSACTIONS

2.1 Sale and Purchase of Shares. Subject to the terms and conditions hereof, at
the Closing, (i) the Company agrees to issue and sell to the Purchaser 32,550
Shares, at a purchase price of $1,000.00 per Share, and the Purchaser agrees to
purchase and acquire such Shares, and (ii) the Parties shall take or cause to be
taken the other actions described in Section 3.2.

2.2 Purchase Price. The aggregate amount payable for the Shares to be purchased
by the Purchaser on the Closing Date is Thirty-Two Million Five Hundred Fifty
Thousand Dollars ($32,550,000) (the “Purchase Price”). The Purchase Price shall
be paid in immediately available funds at the Closing in accordance with
Section 3.2.2, subject to the satisfaction or waiver of the conditions to
closing contained herein.

 

4



--------------------------------------------------------------------------------

2.3 Underlying Securities. The Shares will be convertible into shares of Common
Stock, in the manner described in the Certificate of Designation. The shares of
Common Stock into which the Shares may be converted, are referred to
collectively herein as the “Underlying Securities.”

ARTICLE 3

CLOSING AND CLOSING CONDITIONS

3.1 Time and Place of the Closing. Subject to the terms and conditions hereof,
the closing of the transactions contemplated by Section 2.1 (the “Closing”)
shall take place at the offices of Loeb & Loeb LLP, 10100 Santa Monica Blvd.,
Suite 2200, Los Angeles, CA, 90067 at 10:00 A.M., New York time, on August 13,
2010, or at such other time on the same or such other date as the Company and
the Purchaser mutually agree (the actual date of the Closing is referred to
herein as the “Closing Date”).

3.2 Actions at the Closing. At the Closing, the Company and the Purchaser (as
applicable) shall take or cause to be taken the following actions (the “Closing
Actions”):

3.2.1 Delivery of Shares. In exchange for the payment referenced in
Section 3.2.2 below, the Company shall deliver to the Purchaser the Shares being
purchased by the Purchaser from the Company through the facilities of the
Depository Trust Company (“DTC”).

3.2.2 Payment of Purchase Price. The Purchaser shall pay to the Company by wire
transfer in immediately available funds an amount equal to the Purchase Price.

3.2.3 Opinions. The Company shall cause to be delivered to the Purchaser
opinions of (i) Loeb & Loeb LLP, special counsel for the Company, dated as of
such Closing Date, substantially in the form set forth as Exhibit D to this
Agreement and (ii) Kulik, Gottesman, Mouton & Siegel LLP, general counsel for
the Company, dated as of such Closing Date, substantially in the form set forth
as Exhibit E to this Agreement.

3.2.4 Officers Certificate. The Chief Executive Officer or President of the
Company and the Chief Financial Officer or Chief Accounting Officer of the
Company shall deliver to the Purchaser a written certificate executed by such
officers, dated as of the Closing Date, to the effect that:

(a) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act;

(b) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

 

5



--------------------------------------------------------------------------------

(c) the representations and warranties of the Company set forth in Article 4
were true and correct as of the date hereof and are true and correct as of the
Closing Date, with the same force and effect as though expressly made on and as
of the Closing Date; and

(d) the Company has complied with all the agreements and satisfied all the
conditions set forth in this Agreement required to be performed or satisfied by
it at or prior to the Closing Date.

3.2.5 NYSE Supplemental Listing of Underlying Securities. The Company shall
deliver evidence satisfactory to the Purchaser that the Underlying Securities
have been approved for supplemental listing, subject to official notice of
issuance, on the NYSE.

3.2.6 Filing of Certificate of Designation. The Company shall cause the
Certificate of Designation to be filed with the Secretary of State of the State
of Delaware on or before the Closing Date.

3.2.7 Registration Rights Agreement. Each of the Company and the Purchaser shall
execute and deliver the Registration Rights Agreement.

3.2.8 Additional Actions. The Parties shall execute and deliver, or cause to be
executed and delivered, all other documents, and take such other actions, in
each case as shall be necessary or appropriate, to consummate the transactions
contemplated hereby, all in accordance with the provisions of this Agreement.

3.3 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the purchase of the Shares at Closing shall be subject
to the accuracy of the representations and warranties on the part of the Company
set forth in Article 4 hereof as of the date hereof and as of the Closing Date,
as though then made and to the timely performance by the Company of its
covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Purchaser in its sole
discretion:

3.3.1 Performance of Closing Actions. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

3.3.2 No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date:

(a) there shall not have occurred any Material Adverse Change; and

(b) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.

 

6



--------------------------------------------------------------------------------

3.3.3 NYSE Supplemental Listing of Underlying Securities. The Underlying
Securities shall have been approved for supplemental listing, subject to
official notice of issuance, on the NYSE.

3.3.4 Shareholders Agreement. Each of the Company and William J. McMorrow shall
have executed and delivered the Shareholders Agreement.

3.3.5 Filing of Certificate of Designation. The Certificate of Designation shall
have been filed with the Secretary of State of the State of Delaware on or
before the Closing Date.

3.3.6 Opinions of Counsel. The Purchaser shall have received the opinions of
counsel listed in Section 3.2.3.

3.3.7 Officer’s Certificates. The Purchaser shall have received the officers
certificate listed in Section 3.2.4.

3.3.8 Guardian Convertible Note. The Company shall have purchased from Guardian
the Guardian Convertible Note, and Guardian shall have acknowledged that the
Guardian Convertible Note is fully discharged, terminated and repaid in a form
satisfactory to the Purchaser, which acknowledgement on a Form 4 or Schedule 13D
filing made by Guardian with the SEC shall be deemed satisfactory.

If any of the conditions set forth in this Section 3.3 are not satisfied or
waived at or prior to the Closing Date, the Parties hereto shall be released and
discharged from their respective obligations hereunder. The Purchaser may at its
discretion and for itself, however, waive compliance with the whole or any part
of this Section 3.3.

3.4 Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the sale of the Shares at the Closing shall be subject to
the accuracy of the representations and warranties on the part of the Purchaser
set forth in Article 5 hereof as of the date hereof and as of the Closing Date,
as though then made and to the timely performance by the Purchaser of its
covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Company in its sole
discretion:

3.4.1 Securities Laws. The Company shall have obtained all required
authorizations, approvals, permits and qualifications (if any) or secured an
exemption therefrom under all applicable federal and state securities laws prior
to the offer and sale of the Shares, and such authorizations, approvals,
permits, qualifications or exemptions shall be effective as of the Closing.

3.4.2 Performance of Closing Actions. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

 

7



--------------------------------------------------------------------------------

3.4.3 Withholding Certificates. The Purchaser shall at the Closing, and
subsequently as requested by the Company, provide to the Company a duly
completed and valid IRS Form W-8 (of the type applicable to the Purchaser) or
W-9, as applicable, executed in its name or, if the Purchaser is a single-member
entity that is disregarded for U.S. federal income tax purposes, the name of its
single owner. Purchasers providing a Form W-8 (other than Form W-8ECI) are
hereby notified that the Company intends to withhold federal income tax from
payments to them at the rate required under applicable law (including any
applicable income tax treaty).

3.4.4 NYSE Supplemental Listing of Underlying Securities. The Underlying
Securities shall have been approved for supplemental listing, subject to
official notice of issuance, on the NYSE.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser that:

4.1 No Registration Required. Subject to compliance by the Purchaser with the
representations and warranties set forth in Article 5 hereof, it is not
necessary in connection with the offer, sale and delivery of the Shares to the
Purchaser in the manner contemplated by this Agreement to register the Shares
under the Securities Act.

4.2 No Integration of Offerings or General Solicitation. None of the Company,
its Affiliates or any person acting on its or any of their behalf has, directly
or indirectly, solicited any offer to buy or offered to sell, or will, directly
or indirectly, solicit any offer to buy or offer to sell, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Shares in a manner that would require the Shares
to be registered under the Securities Act. None of the Company, its Affiliates,
or any person acting on its or any of their behalf has engaged or will engage,
in connection with the offering of the Shares, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.

4.3 Public Filings. The Public Filings, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading, in light of the circumstances
under which they were made. The Public Filings, at the time they were filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act.

4.4 The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

4.5 The Shares. The Shares have been duly and validly authorized by all
necessary corporate action on the part of the Company and, when issued and
delivered against payment therefor in accordance with the terms of this
Agreement and the Certificate of Designation, the Shares will be validly issued,
fully paid and non-assessable, will not be subject to any preemptive or similar
rights, and will be convertible at the option of the holders thereof into the
Underlying Securities in accordance with the Certificate of Designation.

 

8



--------------------------------------------------------------------------------

4.6 Outstanding Capital Stock. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of any preemptive or similar rights of any stockholder
of the Company.

4.7 The Underlying Securities. The Underlying Securities have been duly
authorized and reserved, and when issued and delivered upon conversion of the
Shares or in payment of dividends on the Shares, in the manner contemplated by
the Certificate of Designation, will be validly issued, fully paid and
non-assessable; and no preemptive or similar rights of stockholders (except
pursuant to Section 7.2 of this Agreement) exist with respect to any of the
Underlying Securities.

4.8 The Certificate of Designation. The Certificate of Designation has been duly
authorized by the Company.

4.9 No Convertible Stock. Other than as disclosed in the Public Filings, there
are no outstanding securities of the Company convertible into, exchangeable for
or evidencing the right to purchase or subscribe for any shares of capital stock
of the Company and there are no outstanding or authorized options, warrants or
rights of any character obligating the Company to issue any shares of its
capital stock or any securities convertible or exchangeable into or evidencing
the right to purchase or subscribe for any shares of such stock.

4.10 No Material Adverse Change. Except as otherwise disclosed in the Public
Filings, subsequent to the filing of the Company’s quarterly report on Form 10-Q
for the quarter ended March 31, 2010, there has been no material adverse change,
or any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, properties, operations or prospects (other than as a result of
developments affecting the industries in which the Company participates
generally), whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, nor entered into any material transaction or agreement;
and (iii) there has been no cash dividend or distribution of any kind declared,
paid or made by the Company or, except for dividends paid to the Company or
other subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

4.11 Independent Accountants. KPMG LLP, who have expressed their opinion with
respect to certain of the financial statements included in the Public Filings,
are independent registered public accountants with respect to the Company as
required by the Securities Act and the Exchange Act.

4.12 Preparation of the Financial Statements. The consolidated financial
statements of the Company included in the Public Filings present fairly the
consolidated financial position

 

9



--------------------------------------------------------------------------------

of the entities to which they relate as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.

4.13 Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has power and authority (corporate or
otherwise) to own or lease, as the case may be, and operate its properties and
to conduct its business as described in the Public Filings and, in the case of
the Company, to enter into and perform its obligations under each of this
Agreement, the Certificate of Designation and the Shares. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse effect on the
condition, financial or otherwise, or on the earnings, business, properties or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (a
“Material Adverse Effect”). All of the issued and outstanding shares of capital
stock, or similar equity interest, of each wholly-owned subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.

4.14 Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or bylaws (or other applicable organizational
document), (ii) is (or, with the giving of notice or lapse of time, would be) in
default (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) is in violation of any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except with respect to clauses (ii) and (iii), for
such Defaults or violations as would not, individually or in the aggregate, have
a Material Adverse Effect.

The Company’s execution, delivery and performance of this Agreement, the
issuance and delivery of the Shares or the Underlying Securities, the Company’s
compliance with the Certificate of Designation and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all necessary action (corporate or otherwise) and will not result in any
violation of the charter or by laws (or other applicable organizational
document) of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any statute,
law, rule, regulation,

 

10



--------------------------------------------------------------------------------

judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, except with respect to clauses
(ii) and (iii), for such Defaults, Debt Repayment Triggering Events or
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of this Agreement
or the issuance and delivery of the Shares or the Underlying Securities or the
Company’s compliance with the Certificate of Designation, or the consummation of
the transactions contemplated hereby and thereby, except for such as have been
or will be obtained or made by the Company and are or will be in full force and
effect under the Securities Act, and applicable state securities or blue sky
laws within the appropriate time periods therefor.

4.15 No Material Actions or Proceedings. Except as otherwise disclosed in the
Public Filings, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company or any of
its subsidiaries or (iii) relating to environmental or discrimination matters,
where in any such case (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

4.16 Labor Matters. No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or is threatened or imminent that
would reasonably be expected to have a Material Adverse Effect.

4.17 Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property Rights”) necessary for the conduct of the Company’s
business as now conducted or as proposed in the Public Filings to be conducted
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Public Filings, (a) no party
has been granted an exclusive license to use any portion of such Intellectual
Property Rights owned by the Company; (b) to the Company’s knowledge there is no
material infringement by third parties of any such Intellectual Property Rights
owned by or exclusively licensed to the Company; (c) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to

 

11



--------------------------------------------------------------------------------

any material Intellectual Property Rights; and (d) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company’s business as now conducted infringes or otherwise violates any
material patent, trademark, copyright, trade secret or other proprietary rights
of others, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim.

4.18 All Necessary Permits, etc. The Company possesses such valid and current
licenses, certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct its
business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

4.19 Title to Properties. Each of the Company and its subsidiaries has (i) good
and marketable title to all real property owned by it and (ii) good and
marketable title to all personal property owned by it, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Public Filings or such as do not materially affect the value of the properties
of the Company and its subsidiaries, considered as one enterprise, and do not
interfere in any material respect with the use made and proposed to be made of
such properties, by the Company and its subsidiaries, considered as one
enterprise; and all of the easements, leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds or uses properties
described in the Public Filings, are in full force and effect, and neither the
Company nor any of its subsidiaries has any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
its subsidiaries under any of the easements, leases or subleases mentioned
above, or affecting or questioning the rights of the Company or any subsidiary
thereof to the continued possession or use of the easement or leased or
subleased premises.

4.20 Condition of Properties. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, buildings and structures owned by the Company are in good operating
condition and repair and have been reasonably maintained consistent with
standards generally followed in the industry (giving due account to the age and
length of use of same, ordinary wear and tear excepted), are adequate and
suitable for their present uses and are structurally sound.

4.21 Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all necessary federal, state, local and foreign income and franchise tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be contested in good faith and by appropriate proceedings or
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. The Company has made appropriate provisions in the financial
statements included in the Public Filings in respect of all federal, state and
foreign income and franchise taxes for all current or prior periods as to which
the tax liability of the Company or any of its consolidated subsidiaries has not
been finally determined except to the extent it would not have a Material
Adverse Effect.

 

12



--------------------------------------------------------------------------------

4.22 Company Not an “Investment Company”. The Company is not, and, after receipt
of payment for the Shares and application of the proceeds will not be, required
to register as an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

4.23 Insurance. Each of the Company and its subsidiaries are insured by
recognized, and to the knowledge of the Company, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has, in the past three years,
been refused any insurance coverage sought or applied for.

4.24 Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the SEC promulgated
thereunder).

4.25 Internal Controls. To the extent currently required under the applicable
provisions of the Sarbanes-Oxley Act, the Company maintains effective internal
control over financial reporting as defined in Rule 13a-15 under the Exchange
Act and a system of internal accounting control sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorization, (B) transactions are recorded as necessary to
permit preparation of the Company’s financial statements in conformity with
accounting principles generally accepted in the United States and to maintain
accountability for its assets, (C) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization and
(D) the recorded accountability for the Company’s assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.26 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such

 

13



--------------------------------------------------------------------------------

control system; the Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) any significant deficiencies
or material weaknesses in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

4.27 Compliance with Environmental Laws. Except as otherwise disclosed in the
Public Filings: (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign law, regulation, order, permit
or other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iii) to the Company’s knowledge, there are no past, present
or anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, except as would not, individually or in
the aggregate, have a Material Adverse Effect.

4.28 Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any

 

14



--------------------------------------------------------------------------------

director, officer, member, stockholder, customer or supplier of the Company or
any Affiliate of the Company, on the other hand, which is required by the
Exchange Act to be disclosed in reports filed under the Exchange Act which is
not so disclosed in the Public Filings. There are no outstanding loans, advances
(except advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company or any Affiliate of the Company to or
for the benefit of any of the officers or directors of the Company or any
Affiliate of the Company or any of their respective family members.

4.29 Solvency. The Company is, and immediately after the Closing Date will be,
Solvent. As used herein, the term “Solvent” means, with respect to any person on
a particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

4.30 Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

4.31 Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized and, at the Closing Date, will have been duly executed and
delivered by the Company, and will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and except
as rights to indemnification under the Registration Rights Agreement may be
limited by applicable law.

4.32 Shareholders Agreement. The Shareholders Agreement has been duly authorized
and, at the Closing Date, will have been duly executed and delivered by the
Company, and will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

4.33 Company Data. All materials and information provided by the Company to the
Purchaser in connection with the transactions contemplated hereby are true and
complete in all respects.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

5.1 Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company that:

5.1.1 Organization. The Purchaser is duly organized, validly existing and in
good standing under the laws of the state or jurisdiction in which it was
formed. The Purchaser is qualified to do business in all jurisdictions where it
does business, where the failure to qualify would materially and adversely
affect its ability to execute or deliver, or perform its obligations under, this
Agreement.

 

15



--------------------------------------------------------------------------------

5.1.2 Authority and Power. The Purchaser has the requisite power and authority
to enter into this Agreement, to consummate each of the transactions and
undertakings contemplated hereby, and to perform all the terms and conditions
hereof to be performed by it. The execution, delivery and performance of this
Agreement and consummation of each of the transactions and undertakings
contemplated hereby have been duly authorized by all requisite action on its
part under the Purchaser’s constituent or governing documents and applicable
law.

5.1.3 Valid and Binding Obligations. This Agreement has been duly and validly
executed and delivered, and is enforceable against the Purchaser in accordance
with the terms thereof.

5.1.4 Securities Law Matters. The offer and sale of the Shares and the
Underlying Securities to the Purchaser is being made as a private placement
pursuant to Section 4(2) of the Securities Act, Regulation S, or Regulation D
thereunder, and is not being registered under the Securities Act. The Purchaser
hereby acknowledges that neither the Shares nor the Underlying Securities have
been registered under the Securities Act, or registered or qualified for sale
under any state securities laws, and cannot be resold without registration
thereunder or exemption therefrom. The Purchaser is a “Qualified Institutional
Buyer”, as such term is defined in Rule 144A of the Securities Act, or an
institutional “accredited investor,” as such term is defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D of the Securities Act, and will acquire the
Shares and Underlying Securities for its own account and not with a view to a
sale or distribution thereof in violation of the Securities Act, and the rules
and regulations thereunder, any applicable state “blue sky” laws or any other
applicable securities laws. The Purchaser has sufficient knowledge and
experience in financial and business matters to enable it to evaluate the risks
of investment in the Shares and Underlying Securities, is purchasing the Shares
with a full understanding of all of the terms, conditions and risks thereof, and
at the Closing will bear and have the ability to bear the economic risk of this
investment for an indefinite period of time. The Purchaser acknowledges that it
has been afforded an opportunity to request and to review all information
considered by the Purchaser to be necessary to make the investment decision to
enter into this Agreement and to consummate the transactions contemplated
hereby. The Purchaser understands and agrees to the terms and conditions under
which the Shares are being offered.

5.1.5 Legends. The Purchaser acknowledges that, to the extent applicable, each
certificate evidencing the Shares shall be endorsed with a legend substantially
in the form set forth below, as well as any additional legend imposed or
required by applicable securities laws:

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE, NOR IS ANY SUCH REGISTRATION CONTEMPLATED.
THIS SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

 

16



--------------------------------------------------------------------------------

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO KENNEDY-WILSON HOLDINGS,
INC., OR ITS SUCCESSOR, (II) OUTSIDE OF THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (IV) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT, IN EACH OF CASES (I) THROUGH (IV) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL NOT, DIRECTLY OR
INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THE SECURITIES
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.”

5.1.6 Restricted Securities. The Purchaser acknowledges that the Shares and the
Underlying Securities are “restricted securities” (as such term is defined in
Rule 144 under the Securities Act) and must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

5.1.7 No Public Market. The Purchaser understands that no public market now
exists for the Shares, and that it is unlikely that a public market will ever
exist for the Shares.

5.1.8 Access to Information. The Purchaser acknowledges that it has been
afforded an opportunity to request and to review all information considered by
the Purchaser to be necessary to make an investment decision with respect to the
Shares. The Purchaser has received and reviewed information about the Company
and has had an opportunity to discuss the Company’s business, management and
financial affairs with its management.

5.1.9 Reliance Upon Purchaser’s Representations. The Purchaser understands and
acknowledges that: (a) neither the Shares nor the Underlying Securities have
been registered under the Securities Act; (b) its representations and warranties
contained herein are being relied upon by the Company as a basis for exemption
of the sale of the Shares under the Securities Act; (c) the offering of the
Shares pursuant to this Agreement will not be registered under the Securities
Act on the ground that the sale

 

17



--------------------------------------------------------------------------------

provided for in this Agreement and the issuance of securities hereunder is
exempt from the registration requirements of the Securities Act; and (d) no
state or federal agency has made any finding or determination as to the fairness
of the terms of the sale of the Shares or any recommendation or endorsement
thereof. If any of the representations made by the Purchaser in connection with
its purchase of Shares are no longer accurate, the Purchaser will promptly
notify the Company.

5.1.10 Foreign Purchasers. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents and
warrants that it has satisfied itself as to the full observances of the laws of
its jurisdiction in connection with any invitation to subscribe for, offer and
purchase of the Shares, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s purchase of and continued
ownership of Shares, will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

5.1.11 Exculpation. The Purchaser acknowledges that it is not relying upon any
person, firm or corporation, including, without limitation, the Company, in
making its investment or decision to invest in the Company, other than the
representations and warranties of the Company contained in this Agreement.

5.1.12 Certain ERISA Matters. The Purchaser represents that the assets used to
purchase the Shares will either (a) not constitute the assets of any plan
subject to Part 4 of Title I of ERISA, Section 4975 of the Code or substantially
similar law; or (b) will constitute the assets of such a plan, but the
acquiring, holding and disposition of Shares will not constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or a violation under any applicable substantially similar law.

5.2 No Further Representations. Except for the representations and warranties
expressly set forth in Article 4 of this Agreement, the Company expressly
disclaims any representations or warranties of any kind, express or implied,
relating to the Shares, the Company or the transactions contemplated hereby.

ARTICLE 6

ADDITIONAL COVENANTS

6.1 No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of the sale of the Shares by the Company to the Purchaser) the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof or otherwise.

 

18



--------------------------------------------------------------------------------

6.2 Underlying Securities. The Company will use its commercially reasonable
efforts to cause the Underlying Securities to be approved for supplemental
listing on the NYSE on or prior to the Closing Date and to ensure that the
Underlying Securities remain authorized for listing following the Closing Date
on the NYSE or, if the Company’s Common Stock is not listed on the NYSE, on the
U.S. national securities exchange that the Company’s Common Stock is listed on.

6.3 Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares and the Common Stock.

6.4 Available Shares of Common Stock. The Company will reserve and keep
available at all times, free of preemptive rights (except for any preemptive
rights held by the Purchaser), the full number of Underlying Securities.

6.5 No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Shares which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

6.6 Regulatory Filings. Following the Closing, in connection with the conversion
of the Shares to the extent required by applicable law, the Company and the
Purchaser shall, as promptly as reasonably practicable following the Company’s
receipt of a request from the Purchaser, (i) make any required filing with the
U.S. Federal Trade Commission (“FTC”), Department of Justice (“DOJ”) and any
other governmental entity required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), or any other applicable
law with respect to such conversion of the Shares, (ii) as promptly as
practicable make or cause their Affiliates to make any filing or notice required
under any other antitrust or competition law or other law or regulation agreed
by the parties to be applicable to such conversion of the Shares and
(iii) provide any supplemental information requested in connection with the HSR
Act or such other antitrust, competition or other laws or regulations as
promptly as practicable after such request is made. Each of the Company and the
Purchaser shall, and shall cause its Affiliates to, furnish to the other such
information and assistance as the other may reasonably request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act or such other applicable law or which is otherwise requested by the FTC
or DOJ or other governmental entity and shall keep each other apprised of the
status of any communications with, and inquiries or requests for additional
information from, the FTC and DOJ or other governmental entity.

6.7 Rating Agency. The Company shall use its reasonable best efforts to cause,
as soon as possible and in any event within 60 days after a written request is
made by the Purchaser, either Standard & Poor’s Rating’s Services, a division of
The McGraw-Hill Companies, Inc., or Moody’s Investor Services, Inc. to make a
rating on the Shares publicly available.

6.8 DTC. The Company shall use its reasonable best efforts to facilitate the
delivery of the Shares through the facilities of DTC on the Closing Date,
including but not limited to causing a DTC Participant to complete and deliver
to DTC an eligibility questionnaire.

 

19



--------------------------------------------------------------------------------

6.9 Stockholder Approval. The Company shall include a proposal on its proxy
statement for its 2011 Annual Meeting of Stockholders to authorize the
additional issuance of Common Stock upon conversion of the Preferred Stock in
excess of the number of shares that is one share fewer than the number of shares
which issuance would require stockholder approval pursuant to Section 312.03 of
the NYSE Listed Company Manual that may be required to be issued to the Holders
pursuant to the terms of the Preferred Stock as set forth in the Certificate of
Designation.

6.10 Limitations on Future Indebtedness and Liens. The Company covenants and
agrees that, so long as any of the Shares remain outstanding and until the
Shares have been fully converted to the Underlying Securities, the Company will
comply, and will cause its subsidiaries to comply, with Sections 6.1 and 6.2
(the “Limitations on Indebtedness and Liens”) of the Revolving Loan Agreement,
dated as of August 5, 2010, as in existence as of the date hereof, among
Kennedy-Wilson, Inc., a subsidiary of the Company, U.S. Bank National
Association, as agent, lead arranger and book manager, U.S. Bank National
Association, as lender, East-West Bank, as lender, and any other bank that
becomes a party thereto, under which Revolving Loan Agreement the Company is a
guarantor; provided, that for purposes of this Agreement, the term “Obligations”
in such Limitations on Indebtedness and Liens shall include the obligations of
the Company under the Preferred Stock and the term “Lenders” in such Limitations
on Indebtedness and Liens shall include the Purchaser.

ARTICLE 7

BOARD RIGHTS; PREEMPTIVE RIGHTS; VOTING RIGHTS

7.1 Board Rights. (a) On or after the Closing Date, the Purchaser shall have the
right, so long as the Fairfax Share Percentage is equal to or greater than 50%,
in its sole discretion, to designate one person to be elected to the Company’s
Board of Directors (the “Board Designee”). The Purchaser’s rights under this
Section 7.1(a) may not be transferred to any subsequent transferee of one or
more of the Shares (other than an Affiliate of the Purchaser) or to any other
person without the prior written consent of the Company. Promptly upon the
receipt of an invoice therefor, the Company shall reimburse the Purchaser’s
designee to the Board of Directors (or the employer of such designee, if
applicable) for the reasonable out-of-pocket costs and expenses of such designee
in attending meetings of the Board of Directors and/or any committee thereof.
For purposes of this Section 7.1, “Fairfax Share Percentage” means, as of any
date, the percentage calculated as follows:

 

      X + Y                   Z    

where

 

  X = the total number of shares of Common Stock held by the Fairfax Group on
such date

 

  Y = the total number of Underlying Securities into which all of the Shares
held by the Fairfax Group on such date may be converted

 

20



--------------------------------------------------------------------------------

  Z = the total number of Underlying Securities into which all of the Shares
issued on the Closing Date may be converted, including any Underlying Securities
into which any such Shares have been converted as of such date

(b) So long as the Purchaser shall hold the right to designate a Board Designee
pursuant to Section 7.1(a), the Company shall nominate such Board Designee for
re-election as a director at the end of each term of such Board Designee as part
of the slate proposed by the Company that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of the Board. In the event that any such Board Designee ceases to be a
member of the Board, other than by reason of removal by the stockholders for
cause, Purchaser may select another person as a nominee for Board Designee to
fill the vacancy created thereby and such nominee shall become such Board
Designee and shall be appointed to fill such vacancy.

(c) Promptly, but in no event later than seven (7) days, following the Closing,
the Company shall take all necessary action to nominate the Board Designee for
election as a member of the Board at the Company’s 2010 Annual Meeting of
Stockholders.

(d) Director & Officer Liability Insurance. At any time that a representative of
the Purchaser has been elected a member of the Board of Directors in accordance
with this Section 7.1, the Company agrees to have in effect, at the expense of
the Company, a director and officer liability insurance policy for the benefit
of the Company and such representative with such deductibles and policy limits
as shall be reasonably acceptable to the Purchaser.

7.2 Preemptive Rights.

(a) Subject to the provisions of this Section 7.2, in the event the Company
subsequent to the date hereof proposes to issue any Securities in the Company
other than pursuant to a Permitted Issuance (a “Proposed Issuance”), the Fairfax
Group will have the right to purchase from the Company, during a reasonable time
to be fixed by the Board of Directors of the Company (which will not be less
than 10 Business Days following the notice pursuant to Section 7.2(b); provided,
however, if such Securities consist of preferred stock with no dividend or
liquidation rights or nominal dividend or liquidation rights, which are issued
solely to prevent a Change of Control (as defined in the Certificate of
Designation), then 3 Business Days shall be deemed to be a reasonable time),
such number of Securities (the “Fairfax Preemptive Securities”) as is equal to
(i) that number of Securities proposed to be issued by the Company multiplied by
(ii) a fraction, the numerator of which equals the aggregate number of shares of
Common Stock, on a Fully-Diluted Basis, owned by the Fairfax Group (including,
without limitation, any shares of Common Stock issuable upon a conversion of
Convertible Securities) and the denominator of which equals the total number of
issued and outstanding shares of Common Stock, on a Fully-Diluted Basis, owned
by all stockholders of the Company, at a price or prices and on other terms not
less favorable to the Fairfax Group than the price or prices and other terms at
which such Securities are proposed to be offered for sale.

(b) The Company will provide written notice to Purchaser setting forth the time
within, and the price and other terms and conditions upon which, the Fairfax
Group may

 

21



--------------------------------------------------------------------------------

purchase such Securities (which shall not be less advantageous than the terms
and conditions offered to other prospective purchasers of such Securities). Any
Securities which the Company proposes to issue or sell which are not purchased
by the Fairfax Group pursuant to this Section 7.2 may be issued or sold by the
Company within 90 days after the expiration of the period during which the
Fairfax Group shall have the preemptive right to purchase, but the Company shall
not sell or issue any such Securities after such 90-day period without renewed
compliance with this Section 7.2.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the issuance of any Fairfax Preemptive Securities under this Section 7.2 would
require stockholder approval pursuant to Section 312.03 of the New York Stock
Exchange Listed Company Manual, no Securities shall be issued in connection with
a Proposed Issuance until stockholder approval of the issuance of the Fairfax
Preemptive Securities is obtained in accordance with Section 312.03 of the New
York Stock Exchange Listed Company Manual, unless the Fairfax Group does not
elect to purchase such Fairfax Preemptive Securities pursuant to this
Section 7.2, in which case no such stockholder approval shall be required.

ARTICLE 8

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing, only in the following manner:

(a) By mutual written agreement of the Company and the Purchaser;

(b) By the Purchaser upon written notice to the other Parties hereto if the
Closing shall not have occurred on or before August 13, 2010; provided, that
such date may be extended by the Purchaser by written notice to the Company for
a period not to exceed an additional 30 days, if the reason for such extension
is the failure to satisfy one or more conditions to the Closing and the
Purchaser reasonably believes that condition(s) to the Closing can be satisfied
by the new termination deadline. Notwithstanding the foregoing, termination
under this provision shall not be available to the Purchaser if the Closing has
not occurred solely by reason of any breach by the Purchaser under this
Agreement;

(c) By any Party upon written notice to the other Parties hereto, if, prior to
the Closing, (i) trading in securities generally on either the NYSE shall have
been suspended or materially limited, or minimum or maximum prices shall have
been generally established on any of such stock exchanges by the SEC or the
FINRA; (ii) a general banking moratorium shall have been declared by any federal
or New York authority or a material disruption in commercial banking or
securities settlement or clearance services in the United States has occurred;
or (iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Party giving notice is material and adverse and makes it impracticable or
inadvisable to proceed with the Closing or to enforce contracts for the sale of
securities.

 

22



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1 Notices. Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by
facsimile, hand messenger delivery, overnight courier service, or certified mail
(receipt requested) to the other Party at the address set forth below:

 

  (a) If to the Company, to it at:

Kennedy-Wilson Holdings, Inc.

9701 Wilshire Blvd., Suite 700

Beverly Hills, CA 90212

Facsimile: 310-887-3410

Attention: Barry Schlesinger

with a copy to:

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, CA 90067

Facsimile: 310-919-3807

Attention: Lawrence Venick, Esq.

 

  (b) If to the Purchaser, to it at:

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

Facsimile: 416-360-4946

Attention: Paul Rivett, Vice President and Chief Legal Officer

with a copy to:

Shearman & Sterling LLP

Commerce Court West

Suite 4405

Toronto, ON

Canada M5L 1E8

Facsimile: 416-360-2958

Attention: Stephen Centa, Esq.

 

23



--------------------------------------------------------------------------------

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party.

9.2 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, of the Parties with respect to the subject matter hereof. Any oral
representations or modifications concerning this instrument shall be of no force
or effect unless contained in a subsequent written modification signed by the
party to be charged. This Agreement may be amended, waived or modified only by a
written instrument executed by the Parties.

9.3 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, and shall be enforceable by, the Parties and their
respective successors and permitted assigns. Neither this Agreement, nor any
right hereunder, may be assigned by any Party without the prior written consent
of the other Party; except that consent shall not be required for an assignment
by Purchaser to any direct or indirect subsidiary of Purchaser, provided that
Purchaser shall provide written notice to the Company of any such assignment.

9.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

9.5 Expenses, Etc.. The Company and the Purchaser shall bear their own expenses
incurred on their behalf with respect to this Agreement and the transactions
contemplated hereby; provided, that the Company shall pay the reasonable and
documented fees and expenses of legal counsel to the Purchaser with respect to
this Agreement and the transactions contemplated hereby.

9.6 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained herein.

9.7 Severability. The invalidity or unenforceability of any section, paragraph
or provision of this Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof. If any section, paragraph
or provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

9.8 Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or PDF signature, each of which shall constitute an
original but all of which, taken together, shall constitute but one agreement.

 

24



--------------------------------------------------------------------------------

9.9 No Waiver. Any failure of a Party to enforce any of the provisions of this
Agreement or to require compliance with any of its terms at any time during the
pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provision.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed and delivered.

 

KENNEDY-WILSON HOLDINGS, INC. By:  

 

  Name:   Title: PURCHASER: FAIRFAX FINANCIAL HOLDINGS LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION FOR CONVERTIBLE SERIES B

PREFERRED STOCK



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SHAREHOLDERS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF LOEB & LOEB LLP



--------------------------------------------------------------------------------

                , 2010

 

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

 

Re: Series B Preferred Stock Offering of Kennedy-Wilson Holdings, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), in connection with the Convertible Series B
Preferred Stock Purchase Agreement, dated as of                     , 2010 (the
“Purchase Agreement”), by and between the Company and Fairfax Financial Holdings
Limited, a corporation organized under the laws of Canada (the “Purchaser”),
pursuant to which the Company has sold to the Purchaser on the date hereof
32,550 shares of Series B Preferred Stock, par value $0.0001, of the Company
(the “Shares”). This opinion is being delivered pursuant to Section 3.2.3 of the
Purchase Agreement. Unless otherwise indicated, capitalized terms used herein
but not otherwise defined herein shall have the respective meanings set forth in
the Purchase Agreement.

We have examined originals or copies of corporate documents and records of the
Company, certificates of public officials and other such agreements, instruments
and other documents as we have deemed necessary or appropriate for purposes of
the opinions expressed below, including the following documents:

 

  1. the Purchase Agreement;

 

  2. the Certificate of Designation;

 

  3. the Registration Rights Agreement;

 

  4. the Shareholders Agreement;

 

  5. the agreements set forth as exhibits to the Company’s annual report on Form
10-K for the fiscal year ended December 31, 2009 (the “Existing Agreements”);

 

  6. a Company’s Officer’s Certificate to us, of even date herewith (the
“Officer’s Certificate”);

 

  7. a good standing certificate, dated                     , 2010, issued by
the Delaware Secretary of State (the “Good Standing Certificate”);

 

  8. the Certificate of Incorporation and Bylaws of the Company;



--------------------------------------------------------------------------------

  9. resolutions of the Board of Directors of the Company; and

 

  10. such other corporate records, certificates and other records and documents
that we have deemed appropriate.

The documents set forth in items 1 to 4 above are referred to herein
collectively as the “Documents”. We have also examined such other agreements,
instruments and documents, and such questions of law as we have deemed necessary
or appropriate to enable us to render the opinions expressed below.
Additionally, we have examined originals or copies, certified to or otherwise
identified to our satisfaction, of such certificates of public officials and
officers and representatives of the Company, and we have made such inquiries of
officers and representatives of the Company, as we have deemed relevant or
necessary, as the basis for the opinions set forth herein.

In rendering the opinions expressed herein, we have assumed, with your
permission, the genuineness and authenticity of all documents examined by us and
of all signatures thereon; the legal capacity of all natural persons executing
such documents; the conformity to original documents of all documents submitted
to us as certified or conformed copies or photocopies; the completeness and
accuracy of the certificates of public officials examined by us; the
completeness and accuracy of the representations and warranties as to factual
matters made by each party in the Documents; and the completeness and accuracy
of the statements of fact contained in the Officer’s Certificate. We have made
no independent factual investigation with regard to any such matters; however,
we have no current actual knowledge that any of the foregoing is inaccurate in
any material respect. Additionally, we have, with your consent, assumed and
relied upon the accuracy and completeness of the statements of fact contained in
all certificates and other statements, documents, records, financial statements
and papers reviewed by us.

Whenever our opinions herein are qualified by the phrase “to our knowledge” or
any similar phrase implying a limitation on the basis of knowledge, the
qualification is intended to mean the actual present knowledge or belief of
those attorneys presently in our firm who have given substantive attention to
the Documents and/or the representation of the Company, and does not include any
matter not within their present recollection, any knowledge of any other
attorneys now or previously within our firm (regardless of whether any such
other attorneys may have represented the Company as to other matters in the
past) or any constructive or imputed notice of any matter or any item of
information. We have not undertaken any independent investigation to determine
the existence or nonexistence of other facts, and no inference as to our
knowledge of the existence or nonexistence of other facts should be drawn from
the fact of this firm’s representation of the Company in connection with the
Documents or in other instances.

The opinions expressed herein are based upon and are limited to the laws of the
State of New York, the General Corporation Law of the State of Delaware; and the
laws of the United States of America, and we express no opinion with respect to
the laws of any other state or jurisdiction. The opinions expressed herein based
on the laws of the State of New York and the United States of America are
limited to laws generally applicable in transactions of the type covered by the
Documents.

 

2



--------------------------------------------------------------------------------

Based upon the foregoing and subject to the qualifications set forth herein, we
are of the opinion that:

 

  1.

Based solely on the Good Standing Certificate, the Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

 

  2.

The Company has duly authorized, executed and delivered each of the Purchase
Agreement and the Certificate of Designation.

 

  3.

The Company has duly authorized, executed and delivered each of the Registration
Rights Agreement and the Shareholders Agreement. Each of the Registration Rights
Agreement and the Shareholders Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

  4. The shares of Common Stock (the “Conversion Shares”) initially issuable
upon conversion of the Shares have been duly authorized and reserved for
issuance upon such conversion. Upon issuance, sale and delivery of any
Conversion Shares in accordance with the terms of the Certificate of Designation
and receipt by the Company of the consideration specified therein, such
Conversion Shares will be validly issued, fully paid and non-assessable and,
based solely on our review of the Documents, such Conversion Shares will be free
of any preemptive rights or any similar rights.

 

  5. The issuance of the Shares and the execution and delivery of each of the
Purchase Agreement, the Certificate of Designation, the Registration Rights
Agreement and the Shareholders Agreement by the Company and the consummation by
the Company of the transactions contemplated thereby in accordance with the
terms thereof do not (i) breach the provisions of the Company’s Certificate of
Incorporation or Bylaws; (ii) breach the provisions of, or cause a Default or a
Debt Repayment Triggering Event under, any Existing Agreements; or (iii) violate
the General Corporation Law of the State of Delaware or any New York or Federal
statute, law, rule or regulation known to us to which the Company is subject,
except with respect to clauses (ii) and (iii), for such Defaults, Debt Repayment
Triggering Events or violations as would not, individually or in the aggregate,
have a Material Adverse Effect; provided, however, we express no opinion in this
paragraph 4 with respect to state securities laws or blue sky laws, rules or
regulations or any state or Federal anti-fraud statute, rule or regulation.

 

  6. The Company is not and, immediately after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

 

3



--------------------------------------------------------------------------------

  7. Based upon and assuming the accuracy of the representations and warranties,
and compliance with the covenants, set forth in the Purchase Agreement, it is
not necessary in connection with the issuance and sale to the Purchaser of the
Shares pursuant to the Purchase Agreement to register the Shares under the
Securities Act of 1933, as amended; provided, however, we express no opinion as
to when or under what circumstances any Shares initially sold by the Company may
be reoffered or resold.

The opinions as expressed herein are subject to the following qualifications,
limitations and comments:

This opinion letter is an expression of our professional judgment following our
review of the legal issues expressly addressed herein in accordance with
customary practice governing opinion letters in transactions such as those
contemplated by the Documents. By rendering our opinion, we neither become an
insurer or guarantor of such expression of our professional judgment nor
guarantee the outcome of any legal dispute that may arise out of the
transactions contemplated by the Documents.

This opinion is rendered solely for the benefit of the Purchaser. This opinion
may not be relied upon by any other party nor may copies be delivered or
furnished to any other party nor may all or portions of this opinion be quoted,
circulated, filed publicly or referred to in any other document without our
prior written consent. Nothing in this opinion should be interpreted as
expressing any opinion with respect to any matter or agreement as of any date
later than the date of this opinion.

 

Very truly yours, LOEB & LOEB LLP

 

4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF KULIK, GOTTESMAN, MOUTON & SIEGEL LLP



--------------------------------------------------------------------------------

                    , 2010

Fairfax Financial Holdings Limited

95 Wellington Street West, Suite 800

Toronto, ON

Canada M5J 2N7

 

Re:   

Convertible Series B Preferred Stock Purchase Agreement dated as of

                    , 2010 by and Between Kennedy-Wilson Holdings, Inc. (the

“Company”) and Fairfax Financial Holdings Limited

Ladies and Gentlemen:

We are general legal counsel for Kennedy-Wilson Holdings, Inc., a Delaware
corporation, and although we are a law firm we act on behalf of Company in a
similar capacity as in-house Company counsel. At your request, this opinion is
being furnished to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:

(a) The Convertible Series B Preferred Stock Purchase Agreement dated
                    , 2010 (the “Purchase Agreement”);

(b) The form of Certificate of Designation of which is attached to the Purchase
Agreement as Exhibit A (the “Certificate”);

(c) The form of Registration Rights Agreement which is attached to the Purchase
Agreement as Exhibit B (the “Rights Agreement”); and

(d) The form of Shareholders Agreement of which is attached to the Purchase
Agreement as Exhibit C (the “Shareholders Agreement”).

Capitalized terms used herein and not otherwise defined are used as defined in
the Purchase Agreement. The Purchase Agreement, Certificate, Shareholders
Agreement and Rights Agreement are hereinafter referred to collectively as the
“Transaction Documents”.

We also have examined and, to the extent we have deemed proper, relied upon
certain certificates, originals or copies certified to our satisfaction, of
public officials and such other documents we deemed necessary to make the
opinions set forth below.

We have not made or undertaken to make any investigation as to factual matters
or as to the accuracy or completeness of any representation, warranty, data or
any other information, whether written or oral, that may have been made by or on
behalf of the parties to the Transaction Documents or otherwise (but have no
actual knowledge of the inaccuracy or incompleteness of any of the same), and we
assume, in giving this opinion, that none of such information, if any, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements made, in light of the circumstances in which
they are made, not misleading.



--------------------------------------------------------------------------------

Whenever our opinions herein are qualified by the phrase “to the best of our
knowledge” or any similar phrase implying a limitation on the basis of
knowledge, the qualification is intended to mean the actual present knowledge or
belief of those attorneys presently in our firm who have given substantive
attention to the Transaction Documents and/or the representation of the Company,
and does not include any matter not within their present recollection, any
knowledge of any other attorneys now or previously within our firm (regardless
of whether any such other attorneys may have represented the Company as to other
matters in the past) or any constructive or imputed notice of any matter or any
item of information. We have not undertaken any independent investigation to
determine the existence or nonexistence of other facts, and no inference as to
our knowledge of the existence or nonexistence of other facts should be drawn
from the fact of this firm’s representation of the Company in connection with
the Transaction Documents or in other instances.

Based upon the foregoing, it is our opinion that:

(i) The Company has corporate power and authority to perform its obligations
under each of the Transaction Documents.

(ii) The Company is duly qualified to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, have a Material Adverse Effect.

(iii) The Company and each subsidiary possesses such valid and current
certificates, authorizations or permits issued by the appropriate state, Federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses, and, to our knowledge, neither the Company nor any subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could have a Material Adverse Effect.

(iv) After due inquiry, we do not know of any legal or governmental actions,
suits or proceedings pending or, to the best of our knowledge, threatened
(i) against or affecting the Company or any of its subsidiaries, (ii) which has
as the subject thereof any officer or director of, or property owned or leased
by, the Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case (A) there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to the Company or such subsidiary and (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to, singly or in the
aggregate, have a Material Adverse Effect or adversely affect the consummation
of the transactions contemplated by each of the Transaction Documents. After due
inquiry, we do not know of any existing or, to the best of our knowledge,
threatened or pending, material labor dispute with the employees of the Company
or any of its subsidiaries.



--------------------------------------------------------------------------------

(v) To the best of our knowledge, neither the Company nor any subsidiary is in
violation of its charter, by laws or other organizational document, as the case
may be.

The opinions as expressed herein are subject to the following qualifications,
limitations and comments:

This opinion letter is an expression of our professional judgment following our
review of the legal issues expressly addressed herein in accordance with
customary practice governing opinion letters in transactions such as those
contemplated by the Transaction Documents. By rendering our opinion, we neither
become an insurer or guarantor of such expression of our professional judgment
nor guarantee the outcome of any legal dispute that may arise out of the
transactions contemplated by the Transaction Documents.

Please note that we are admitted to practice only in the state of California and
express no opinion concerning the laws of any jurisdiction other than the laws
of California, the laws of Delaware governing corporations and the federal laws
of the United States.

The conclusions stated above are expressed as of the date of this opinion. We
assume no obligation to supplement this opinion if after the date of this
opinion any applicable laws change or we become aware of facts that might change
the conclusions expressed above.

This opinion is furnished to you solely for your benefit and maybe relied upon
by you. This opinion may not be used, quoted from or relied upon by any other
person without our prior written consent, except that you or subsequent holders
of the securities described in the Purchase Agreement may deliver copies of this
opinion to (a) independent auditors, accountants, attorneys and other
professionals acting on behalf of you or subsequent holders of the securities
described in the Purchase Agreement, (b) governmental agencies having regulatory
authority over you or subsequent holders of the securities described in the
Purchase Agreement, (c) designated persons pursuant to an order or legal process
of any court or governmental agency, (d) prospective purchasers of the
securities described in the Purchase Agreement and (e) any statistical rating
agency which provides a rating on securities backed in part by the securities
described in the Purchase Agreement.

 

Very truly yours, KULIK, GOTTESMAN, MOUTON & SIEGEL, LLP